DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-14 and 16-18 are pending in this application, Claims 1-4 and 6-10 are acknowledged as withdrawn, Claims 11-14 and 16-18 were examined on their merits.

The rejection of Claims 11-14 and 16-18 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement has been withdrawn due to the Applicant’s amendments to the claims filed 09/09/2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14 and 16-18 are newly rejected under 35 U.S.C. § 103 as being
unpatentable over lbusuki et al. (2007) in view of Gomez et al. (2012), Schroeder et al.
(US 2008/0293637 A1), and further in view of Karamichos et al. (2009), all cited previously.

lbusuki et al. teaches a non-crosslinked composition comprising:  5 mg/ml
(0.5%) Type-1 Collagen solution (ICN Biomedical) and an inducible cross-linking agent
(0.1, 0.25, 0.50 or 100 mM riboflavin and 10, 20, 50 or 100 µM Rose Bengal) and living
chondrocytes or fibroblasts (Pg. 1996, Column 1, Lines 18-21 and Lines 34-37 and
Column 2, Lines 18-44 and Pg. 1997, Fig. 1 and Pg. 1998, Fig. 3).

The Examiner notes that the mixture of collagen solution, cross-linking agent and
cells occurs prior to exposure to light initiated cross-linking or gelation of the mixture.
Therefore, the un-crosslinked solution would be considered to be non-solidified or “injectable”, giving the term its broadest, reasonable interpretation.

With regard to the limitation of Claim 11, that the collagen be “acid extracted”, this is a product by process limitation and has been construed consistent with the MPEP at 2113, I and Il. which states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)

The bovine collagen gel of lbusuki et al., is the same as the claimed
acid-extracted collagen gel.  If this is not the case, the ordinary artisan would have
found it obvious to use acid-extracted bovine collagen because Gomez et al. teaches
the use of acetic acid to extract collagen from rat tails (Pg. 150, Line 1 and Table 1).

The teachings of lbusuki et al. and Gomez et al. were discussed above.

Neither lbusuki et al. or Gomez et al. taught an injectable collagen gel composition comprising a base, wherein the base is NaOH, 
or wherein the collagen gel is at a concentration of 15-180 mg/ml, as now required by Claim 11.

Schroeder et al. teaches a method of making a composition comprising 3-150 mg/ml of Type-1 collagen, and a carbodiimide or aldehyde crosslinking agent (Pg. 4, Claims 1 and 4 and Pg. 5, Claims 7, 9, 10 and 16); wherein the composition is injectable (Pg. 5, Claims 14-15).

Karamichos et al. teaches that rat tail type I collagen is diluted with acetic acid and after drop-wise neutralization with 1M sodium hydroxide (NaOH) prior to the addition of cells to the collagen mixture (Pg. 2, Lines 30-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the amount of collagen in the composition of lbusuki et al., and Gomez et al. whom utilized acid extracted type I collagen at a concentration of 5 mg/ml with the amount of collagen in the composition of Schroeder et al. whom teaches a type I collagen concentration of 3-150 mg/ml because this is no more than the simple substitution of one known element (5 mg/ml of type-1 collagen gel) for another (38-150 mg/ml type-1 collagen gel) to obtain predictable results (cross-linkable, injectable collagen gels).  See the MPEP at 2141, III.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to prepare a type I collagen gel with the appropriate amount of collagen.  There would have been a reasonable expectation of success in making this combination because both the lbusuki and Schroeder references are drawn to the same field of endeavor, that is, cross-linkable collagen gels.

It would have been further obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the collagen gel composition of
lbusuki et al., Gomez et al. and Schroeder et al. with the neutralization of the acidic
collagen prior as taught by Karamichos et al. above, because this would provide a
physiologically neutral collagen gel.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to neutralize the acidic collagen gel prior to addition for cells for example. 

There would have been a reasonable expectation of success in making this modification because all of the references are reasonably drawn to the same field of endeavor, that is, the preparation of collagen gels.

Response to Arguments

Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 

The Applicant argues that that the “simple substitution” rationale provided by the Examiner is erroneous as the elements are not equivalent, other than overlapping concentration amounts and would not have been predictably combinable to arrive at the claimed invention.  Applicant asserts that the collagen gel of Ibusuki is a neutralized collagen solution while that of Schroeder is a gel comprised of cross-linked collagen protein (Remarks, Pg. 6, Lines 23-28 and Pg. 8, Lines 1-3).

This is not found to be persuasive for the following reasons, Ibusuki teaches a type I bovine collagen solution which is combined with photo inducible cross-linkers and cross-linked by irradiation with visible light wavelengths (Pg. 1996, Column 2, Lines 18-44).   Schroeder et al. is drawn to a method of making a composition comprising 3-150 mg/ml of Type-1 collagen, and a carbodiimide or aldehyde crosslinking agent, which is then cross-linked (Pg. 4, Claims 1 and 4 and Pg. 5, Claims 7, 9, 10 and 16). 
 Clearly, both references are drawn to the same composition of type I collagen combined with cross-linking agents and would be recognized as such by those of ordinary skill in the art before the effective filing date of the claimed invention.  Those of ordinary skill in the art would also have recognized that such similar type I collagen compositions could be predictably substituted for one another.  The portions cited by Applicant are drawn to specific embodiments of the collagen composition of the reference, however the teachings of the reference are not limited to disclosed examples and narrow embodiments.

The Applicant argues that the claimed composition is an injectable collagen gel composition which is flowable and cross-linkable.  Applicant argues that the injectable collagen composition of Schroeder is also flowable and injectable and the concentration used in the reference is allegedly drawn to obtaining a collagen gel which has already been cross-linked under non-neutral conditions (Remarks, Pg. 6, Lines 29-31 and Pg. 7, Lines 1-10).

This is not found to be persuasive for the following reasons, Applicant acknowledges that Schroeder teaches an injectable collagen gel with flowability.  The reference clearly teaches that the collagen concentration disclosed may be used in a non-crosslinked composition.  This is evidenced by its being later treated with a cross-linking agent under conditions to induce cross-linking.
Therefore, the ordinary artisan would recognize that the disclosed, non-crosslinked type I collagen concentration would be functionally equivalent to the non-crosslinked type I collagen concentration of Ibusuki.

The Applicant argues that if the cross-linked collagen composition of Schroeder were substituted into Ibusuki, one would not obtain an injectable collagen gel composition as the collagen would already be cross-linked.  The Applicant argues that additions of other components taught by Ibusuki could not therefore be accomplished in cross-linked collagen.  Applicant concludes that the claimed composition could not have been predictably obtained because the high collagen concentration composition of Schroeder is attributed to upstream cross-linking (Remarks, Pg. 7, Lines 11-21).

This is not found to be persuasive for the following reasons, the Examiner is not suggesting substituting the cross-linked high collagen composition of Schroeder for the non-crosslinked collagen composition of Ibusuki, but rather the non-crosslinked high collagen composition of Schroder for the non-crosslinked collagen composition of Ibusuki.  Those of ordinary skill in the art before the effective filing date of the claimed invention would recognize that additional components, such as those taught by Ibusuki, could be readily added to a collagen composition before cross-linking.  Applicant has provided no evidence on the record to support the allegation that the cross-linkage of the high collagen composition of Schroder has any effect at all on the collagen concentration therein.

 The Applicant argues that Karamichos teaching of NaOH to neutralize a type I collagen composition is for adding cells which cannot tolerate acid conditions.  Applicant opines that Karamichos does not refer to collagen gels at all and asserts it would allegedly be counter-intuitive to the ordinary artisan familiar with collagen gels to include a neutralizing base as neutral pH allegedly drive solidification of collagen gels and renders them non-injectable.  Applicant notes the claimed collagen formulation can be adjusted and optimized with NaOH and riboflavin and that Schroeder describes limiting cross-linking to acid/base conditions and avoids neutral pH (Remarks, Pg. 7, Lines 22-29).

This is not found to be persuasive for the following reasons, clearly Karamichos teaches that acid collagen compositions may be neutralized by addition of NaOH prior to addition of cells to the composition.  Ibusuki teaches a collagen composition which has cells added to it prior to cross-linking.  Therefore, the ordinary artisan would readily recognize that acid collagen compositions should be neutralized before addition of cells.  Applicant has provided no evidence that the collagen gel of Ibusuki would cross-link or solidify at a less acid pH which is still tolerable by cells, much less at a neutral pH.   That Applicant has optimized and adjusted conditions to arrive at the claimed invention is not an indicia of non-obviousness.  That the disclosure of Schroeder limits cross-linking to acid/base conditions and avoids neutral pH is immaterial to the substitution of the collagen concentration of Schroeder in the collagen composition of Ibusuki which relies on photo-induced cross-linkers.  

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        09/023/2022

/NEIL P HAMMELL/           Primary Examiner, Art Unit 1636